          Case 7:17-cv-05018-PMH Document 166 Filed 10/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WILLIAM L. EDWARDS,
                            Plaintiff,                         ORDER

                     -against-                                 17-CV-05018 (PMH)
LT. HENRY M. DANIELS, et al.,
                            Defendants.


PHILIP M. HALPERN, United States District Judge:

         As there has been no activity on this docket since July 3, 2020, the parties are directed to

submit a joint letter to the Court via ECF concerning the status of this action by October 23, 2020.

         The Clerk of the Court is respectfully directed to mail a copy of this Order to Plaintiff.



Dated:     New York, New York
           October 14, 2020

                                                   PHILIP M. HALPERN
                                                   United States District Judge
